Hyman, O. J.
This ease was on appeal to this Court in 1860, and was remanded to the District Court, with instructions to the District Judge to pronounce sentence on the, accused according to law. See 15 An. Eep. p. 166.
In compliance with the instructions from this Court, the District Judge rendered judgment against defendant, sentencing him to pay a fine of five hundred dollars and the costs of prosecution, and decreeing that, in default of payment thereof, the. defendant ho imprisoned in the parish jaii for twelve months.
The law authorized punishment' for the crime of libel (of which mime defendant was convicted), fine or imprisonment, or both, at the discretion of the Court. (See act relative, to crimes and offenses, section 21, approved March 14, 1855.)
This discretion is limited, so that the line shall not exceed one thousand dollars, nor the imprisonment two years. (See 6th section of an act relative to criminal proceedings, approved March 14th, 1855.)
The law further declares that, when the Judge limits his sentence to a fine, he cannot decree that the person sentenced be imprisoned more than a year for default of payment of the fine. (See 4th section of same act.)
It appears that the District Judge has decreed against defendant under the provisions of the, last named section.
He has not exceeded the limits of the law, either in the fine or term of imprisonment.
The defendant has appealed from the judgment of the District Judge foil the purpose of delay.
Let the judgment of the District Judge he, affirmed.